DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claims 14 and 17 are objected to because of the following informalities:
Regarding Claim 14, in line 1, “The network visibility node of claim 13” should be “The network visibility node of claim 11”.
Regarding Claim 17, in lines 14-15, “the received packet the particular communications session” should be “the received packet associated with the particular communications session”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 11-12, 15-18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. (US 2017/0359261) in view of Kim et al. (US 2014/0307624), Agarwal et al. (US 2014/0254357) and Leong et al. (US 2013/0265886).
Regarding Claim 1, Avci teaches a method comprising:
receiving a packet at an ingress port of a network visibility node ([0045] The networking device 104 may be a network switch … receive, process and forward data packets to their intended destination [0032] networking device 104(1) may then load balance packet flows (or alternatively flowlets) over egress ports for packet flows received on ingress ports);

forwarding, by the network visibility node, packets associated with the traffic flow to an egress port of the network visibility node ([0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device) when the predicted level of traffic satisfies a capacity criterion of the egress port ([0071] the networking device 104 … over egress ports of the networking device based on the predicted future link statistics (e.g., predicted traffic rate) of respective egress ports in order to balance the load (i.e., the capacity criterion of balancing the load)).
However, Avci does not teach derive a predicted level of traffic based on a codec associated with the received packet, a capacity criterion of the egress port that corresponds to a maximum predicted packet forwarding rate for the egress port, the egress port communicatively coupled to an external tool that is not an intended destination of the received packet, wherein the predicted level of traffic satisfies the 
In an analogous art, Kim teaches derive a predicted level of traffic based on a codec associated with the received packet ([0020] A video traffic scheduling apparatus according to an embodiment of the present disclosure detects codec information based on a payload type field of a real-time applications protocol (RTP) header included in at least one video traffic, determines a frame rate based on the detected codec information; [0037] Referring to FIG. 3, the scheduler 106 receives video traffic in operation 300 and detects an RTP header included in a packet of the received video traffic in operation 302. Subsequently, the scheduler 106 determines codec information based on the payload type field of the RTP header in operation 304; [0039] The scheduler 106 determines a frame rate (a number of frames transmitted per second) by using the determined codec information in operation 306).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Avci’s method so that by using the detected codec information in the packet payload, the traffic frame rate for the session can be accurately predicted, and the optimal port, which satisfies the congestion condition, can be selected in advance for the payload data packets. Thus, the overall network latency can be reduced in order to provide a better QoS to the users.
The combination of Avci and Kim does not teach a capacity criterion of the egress port that corresponds to a maximum predicted packet forwarding rate for the 
In an analogous art, Agarwal teaches a capacity criterion of the egress port that corresponds to a maximum predicted packet forwarding rate for the egress port ([0019] With the data in the egress queue 116, the switch 113 prepares the data for packetization, and the data may wait to be transmitted from the egress port. In addition, the switch 113 may identify whether the amount of data, which may include the data for the flow 119 and potentially other data from other flows 119, exceeds the congestion notification threshold for the egress queue 116), wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the traffic flow and a predicted level of traffic for all other traffic flows previously allocated to the egress port is at or below a capacity threshold of the egress port ([0019] With the data in the egress queue 116, the switch 113 prepares the data for packetization, and the data may wait to be transmitted from the egress port. In addition, the switch 113 may identify whether the amount of data, which may include the data for the flow 119 and potentially other data from other flows 119, exceeds the congestion notification threshold for the egress queue 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agarwal’s method with Avci’s method so that the data packets can be processed and forwarded by the egress 
The combination of Avci, Kim and Agarwal does not teach the egress port communicatively coupled to an external tool that is not an intended destination of the received packet.
In an analogous art, Leong teaches the egress port communicatively coupled to an external tool that is not an intended destination of the received packet ([0104] lines 12-16, the packet switch 140 may be an "out-of-band" network switch, which is configured to obtain packets and pass them to an instrument or to a network that is different from that associated with the original intended destination of the packets; [0003] lines 1-4, Network switch apparatus has been used to copy and forward network traffic from the span ports and tapped links of a production network to one or more management or monitoring systems (called network " tools"); [0003] lines 6-10, the traffic can … while on the way from the ingress point (a network port) to the egress point (a tool port)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leong’s network tool with Avci’s network so that the out-of-band device with the network tool does not participate in the production network traffic. In such cases, even if the device is unavailable (e.g., uncoupled from the network), packets will be transmitted in the network to their intended recipients ([Leong [0100]). Accordingly, the reliability of the system can be improved by this separation of the tool and traffic destination.



Regarding Claim 3, the combination of Avci, Kim, Agarwal and Leong, specifically Avci teaches the predicted level of traffic for the traffic flow is further based on any of a traffic type, a transport protocol, an origin, or a destination of the traffic flow ([0045] Network switch may be employed to receive, process and forward data packets to their intended destination according to specific flow management protocols (or called data forwarding protocols).

Regarding Claim 6, Avci does not teach wherein the received packet is indicative of an initiated communications session, and wherein the traffic flow includes other received packets associated with the communications session.
In an analogous art, Kim teaches wherein the received packet is indicative of an initiated communications session ([0042] The scheduler 106 determines whether a video traffic scheduling time arrives in operation 316. When the video traffic scheduling time does not arrive, the scheduler 106 returns to operation 300 to receive the video traffic), and wherein the traffic flow includes other received packets associated with the communications session ([0040] Transmission of the video traffic is made in a form of transmission of a video frame in the unit of packets. When a size of one video frame is larger than a size of one packet, one video frame may be divided into a plurality of packets and then transmitted).


Regarding Claim 8, the combination of Avci and Kim does not teach the capacity criterion is based on a portion of capacity of the egress port previously allocated to other traffic flows.
In an analogous art, Agarwal teaches the capacity criterion is based on a portion of capacity of the egress port previously allocated to other traffic flows ([0019] With the data in the egress queue 116, the switch 113 prepares the data for packetization, and the data may wait to be transmitted from the egress port. In addition, the switch 113 may identify whether the amount of data, which may include the data for the flow 119 and potentially other data from other flows 119, exceeds the congestion notification threshold for the egress queue 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agarwal’s method with Avci’s method so that the data packets can be processed and forwarded by the egress ports without traffic congestion or loss of data packets. Thus, the QoS of all the traffic flows can be guaranteed and satisfied, and the system performance can be improved.


receive a packet at a particular network port of the plurality of network ports ([0045] The networking device 104 may be a network switch … receive, process and forward data packets to their intended destination; [0032] networking device 104(1) may then load balance packet flows (or alternatively flowlets) over egress ports for packet flows received on ingress ports);
process information included in the received packet ([0045] Network switch may be employed to receive, process and forward data packets) to derive a predicted level of traffic for a traffic flow associated with the received packet ([0051] The link statistic predictor 210 is configured to predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.) for the egress ports; [0071] the networking device 104 forwards traffic flows … based on the predicted future link statistics (e.g., predicted traffic rate) of respective egress ports in order to balance the load), the predicted level of traffic including a predicted packet rate for the traffic flow ([0071] predicted traffic rate; [0051] predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.)); and
forward received packets associated with the traffic flow to a particular tool port of the plurality of tool ports ([0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device) 
However, Avci does not teach derive a predicted level of traffic based on a codec associated with the received packet, a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port, the particular tool port communicatively coupled to an external tool that is not an intended destination of the received packet, wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the traffic flow and a predicted level of traffic for all other traffic flows previously allocated to the particular tool port is at or below a capacity threshold of the particular tool port.
In an analogous art, Kim teaches derive a predicted level of traffic based on a codec associated with the received packet ([0020] A video traffic scheduling apparatus according to an embodiment of the present disclosure detects codec information based on a payload type field of a real-time applications protocol (RTP) header included in at least one video traffic, determines a frame rate based on the detected codec information; [0037] Referring to FIG. 3, the scheduler 106 receives video traffic in operation 300 and detects an RTP header included in a packet of the received video traffic in operation 302. Subsequently, the scheduler 106 determines codec information based on the payload type field of the RTP header in operation 304; [0039] The scheduler 106 determines a frame rate (a number of frames transmitted per second) by using the determined codec information in operation 306).

The combination of Avci and Kim does not teach a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port, the particular tool port communicatively coupled to an external tool that is not an intended destination of the received packet, wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the traffic flow and a predicted level of traffic for all other traffic flows previously allocated to the particular tool port is at or below a capacity threshold of the particular tool port.
In an analogous art, Agarwal teaches a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port ([0019] With the data in the egress queue 116, the switch 113 prepares the data for packetization, and the data may wait to be transmitted from the egress port. In addition, the switch 113 may identify whether the amount of data, which may include the data for the flow 119 and potentially other data from other flows 119, exceeds the congestion notification threshold for the egress queue 116), wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agarwal’s method with Avci’s method so that the data packets can be processed and forwarded by the egress ports without traffic congestion or loss of data packets. Thus, the QoS of all the traffic flows can be guaranteed and satisfied, and the system performance can be improved.
The combination of Avci, Kim and Agarwal does not teach the particular tool port communicatively coupled to an external tool that is not an intended destination of the received packet.
In an analogous art, Leong teaches the particular tool port communicatively coupled to an external tool that is not an intended destination of the received packet ([0104] lines 12-16, the packet switch 140 may be an "out-of-band" network switch, which is configured to obtain packets and pass them to an instrument or to a network that is different from that associated with the original intended destination of the packets; [0003] lines 1-4, Network switch apparatus has been used to copy and forward network traffic from the span ports and tapped links of a production network to one or more management or monitoring systems (called network " tools"); [0003] lines 6-10, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leong’s network tool with Avci’s network so that the out-of-band device with the network tool does not participate in the production network traffic. In such cases, even if the device is unavailable (e.g., uncoupled from the network), packets will be transmitted in the network to their intended recipients ([Leong [0100]). Accordingly, the reliability of the system can be improved by this separation of the tool and traffic destination.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 15, Avci does not teach wherein the predicted level of traffic for the traffic flow is maximum specified level of traffic for the codec.
In an analogous art, Kim teaches wherein the predicted level of traffic for the traffic flow is maximum specified level of traffic for the codec ([0020] A video traffic scheduling apparatus according to an embodiment of the present disclosure detects codec information based on a payload type field of a real-time applications protocol (RTP) header included in at least one video traffic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Avci’s method so that by using the detected codec information in the packet payload, the traffic frame rate for the session can be accurately predicted, and the optimal port, which 

Regarding Claim 16, the combination of Avci, Kim, Agarwal and Leong, specifically Avci teaches a flow map module configured to identify, based on a forwarding rule, the particular tool port from the plurality of tool ports, for forwarding traffic associated with the traffic flow ([0058] load balancer 212 has a forwarding/routing table with multiple entries for each destination prefix (which may be an address of a server bank)).

Regarding Claim 17, Avci teaches an apparatus comprising: a plurality of network ports ([0046] ingress ports; [0060] ingress ports) through which to communicate over a computer network ([0060] network 102); a plurality of tool ports ([0046] egress ports); a processor; and a memory having instructions stored thereon, which when executed by the processor ([0104] The CPU 710 may comprise any type of electronic data processor, which may be configured to read and process instructions stored in the memory 720), cause the apparatus to:
receive a packet at a particular network port of the plurality of network ports ([0045] The networking device 104 may be a network switch … receive, process and forward data packets to their intended destination; [0032] networking device 104(1) may then load balance packet flows (or alternatively flowlets) over egress ports for packet flows received on ingress ports);

identify, based on a forwarding rule, a particular tool port of the plurality of tool ports, for forwarding traffic associated with the particular communications session ([0058] load balancer 212 has a forwarding/routing table with multiple entries for each destination prefix (which may be an address of a server bank); [0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device);
derive a predicted level of traffic of the particular communications session based on  information included in the received packet the particular communications session ([0051] The link statistic predictor 210 is configured to predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.) for the egress ports; [0071] the networking device 104 forwards traffic flows … based on the predicted future link statistics (e.g., predicted traffic rate) of respective egress ports in order to balance the load), the predicted level of traffic including a predicted packet rate for the particular communications session ([0071] predicted traffic rate; [0051] predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.)); and
forward received packets associated with the particular communications session to the particular tool port ([0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device) when the cumulative level of traffic satisfies a capacity criterion of the particular tool port ([0071] the networking device 104 … over egress ports of the networking device based 
	However, Avci does not teach a plurality of tool ports through which to communicate with external tools; derive a predicted level of traffic based on information, including information indicative of a codec associated with the received packet, determine a cumulative level of traffic at the particular tool port based on the predicted level of traffic of the particular communications session; a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port, wherein the cumulative level of traffic at the particular tool port is a sum of the predicted level of traffic of the particular communication session and predicted levels of traffic for all other communication sessions previously allocated to the particular tool port.
In an analogous art, Kim teaches derive a predicted level of traffic based on information, including information indicative of a codec associated with the received packet ([0020] A video traffic scheduling apparatus according to an embodiment of the present disclosure detects codec information based on a payload type field of a real-time applications protocol (RTP) header included in at least one video traffic, determines a frame rate based on the detected codec information; [0037] Referring to FIG. 3, the scheduler 106 receives video traffic in operation 300 and detects an RTP header included in a packet of the received video traffic in operation 302. Subsequently, the scheduler 106 determines codec information based on the payload type field of the RTP header in operation 304; [0039] The scheduler 106 determines a frame rate (a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Avci’s method so that by using the detected codec information in the packet payload, the traffic frame rate for the session can be accurately predicted, and the optimal port, which satisfies the congestion condition, can be selected in advance for the payload data packets. Thus, the overall network latency can be reduced in order to provide a better QoS to the users.
The combination of Avci and Kim does not teach a plurality of tool ports through which to communicate with external tools; determine a cumulative level of traffic at the particular tool port based on the predicted level of traffic of the particular communications session; a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port, wherein the cumulative level of traffic at the particular tool port is a sum of the predicted level of traffic of the particular communication session and predicted levels of traffic for all other communication sessions previously allocated to the particular tool port.
In an analogous art, Agarwal teaches determine a cumulative level of traffic at the particular tool port based on the predicted level of traffic of the particular communications session ([0019] With the data in the egress queue 116, the switch 113 prepares the data for packetization, and the data may wait to be transmitted from the egress port. In addition, the switch 113 may identify whether the amount of data, which may include the data for the flow 119 and potentially other data from other flows 119, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agarwal’s method with Avci’s method so that the data packets can be processed and forwarded by the egress ports without traffic congestion or loss of data packets. Thus, the QoS of all the traffic flows can be guaranteed and satisfied, and the system performance can be improved.
The combination of Avci, Kim and Agarwal does not teach a plurality of tool ports through which to communicate with external tools.
pass them to an instrument or to a network that is different from that associated with the original intended destination of the packets; [0003] lines 1-4, Network switch apparatus has been used to copy and forward network traffic from the span ports and tapped links of a production network to one or more management or monitoring systems (called network " tools"); [0003] lines 6-10, the traffic can … while on the way from the ingress point (a network port) to the egress point (a tool port)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leong’s network tool with Avci’s network so that the out-of-band device with the network tool does not participate in the production network traffic. In such cases, even if the device is unavailable (e.g., uncoupled from the network), packets will be transmitted in the network to their intended recipients ([Leong [0100]). Accordingly, the reliability of the system can be improved by this separation of the tool and traffic destination.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 21, the combination of Avci, Kim, Agarwal and Leong, specifically Avci teaches identifying, based on the forwarding rule, a load-balanced port group for forwarding traffic associated with the particular communications session ([0004] balance a load at the egress ports based on the predicted future link statistics 

Regarding Claim 24, Avci does not teach determining the codec associated with the received packet by inspecting a payload of the received packet for an identifier indicative of the relevant codec.
In an analogous art, Kim teaches determining the codec associated with the received packet by inspecting a payload of the received packet for an identifier indicative of the relevant codec ([0020] A video traffic scheduling apparatus according to an embodiment of the present disclosure detects codec information based on a payload type field of a real-time applications protocol (RTP) header included in at least one video traffic; [0037] the scheduler 106 determines codec information based on the payload type field of the RTP header in operation 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Avci’s method so that by using the detected codec information in the packet payload, the traffic frame rate for the session can be accurately predicted, and the optimal port, which satisfies the congestion condition, can be selected in advance for the payload data packets. Thus, the overall network latency can be reduced in order to provide a better QoS to the users.

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. in view of Kim et al., Agarwal et al., Leong et al. and Ajero et al. (US 2012/0047273).
Regarding Claim 7, the combination of Avci, Kim, Agarwal and Leong does not teach detecting a session invitation in the received packet; and initiating a communications session in response to detecting the session invitation; wherein the traffic flow includes other received packets associated with the communications session.
In an analogous art, Ajero teaches detecting a session invitation in the received packet ([0121] the payload of the frame includes the corresponding SIP invite message); and initiating a communications session in response to detecting the session invitation ([0133] Upon detecting that either the VoIP device has sent a SIP Invite message to the Soft Switch or that the Soft Switch has sent a SIP Invite message to the VoIP device--in each case indicating that a VoIP call is to be set up); wherein the traffic flow includes other received packets associated with the communications session ([0137] continues to exchange SIP messages with the Softswitch for call set up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP parameters with Avci’s method so that the combined scheme can dynamically provide dedicated bandwidth at predetermined time intervals to support a media session of a telephone conversation (Ajero [0005]).

Regarding Claim 14, the combination of Avci, Kim, Agarwal and Leong does not teach a memory having stored thereon specifications for a plurality of codecs; wherein 
In an analogous art, Ajero teaches a memory having stored thereon specifications for a plurality of codecs ([0137] These SDP parameters may be buffered or stored by the DQoS module; [0136] The SDP parameters may include at least: i) identification of media type (i.e. VoIP audio media) 430; ii) an encoding format (commonly referred to as identification of a CODEC) 432; iii) bandwidth parameters identifying one of maximum or minimum bandwidth requirements 434; and iv) packetization time 436--meaning the rate at which VoIP packets are periodically generated); wherein processing the received packet to predict the level of traffic for the traffic flow associated with the received packet further includes accessing the memory to identify a specification for the codec associated with the traffic flow ([0140] DQoS module 304 obtaining the SDP parameters for the imminent RTP stream); wherein the predicted level of traffic for the traffic flow is based on the accessed specification for the codec associated with the traffic flow ([0136] The SIP invite message 34 includes specification of: i) the local Session Description Protocol (SDP) of the VoIP device 12; and ii) the SIP Address of the remote (i.e. intended) destination endpoint VoIP device, such as VoIP device 13. The SDP parameters may include at least: i) identification of media type (i.e. VoIP audio media) 430; ii) an encoding format (commonly referred to as identification of a CODEC) 432; iii) bandwidth parameters identifying one of maximum 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP parameters with Avci’s method so that the combined scheme can dynamically provide dedicated bandwidth at predetermined time intervals to support a media session of a telephone conversation (Ajero [0005]).

Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.C./Examiner, Art Unit 2413                  
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413